Exhibit 10.1

FIRST MODIFICATION AGREEMENT OF

EXHIBITION TOUR AGREEMENT EX 2006A

Whereas, Premier Exhibitions, Inc. (“Premier”), Dr. Hongjin Sui (“Dr. Sui”) and
Hoffen Global Ltd. (“Hoffen Global”) (collectively the “Parties”) entered into
that certain Exhibition Tour Agreement on April 23, 2006 for the lease of human
body specimens and human body parts known as EX2006A (hereafter the “2006A
Contract”) and,

Whereas, on April 7, 2009, Hoffen Global and Dr. Sui did transfer and assign all
of their right, title and interest in the 2006A Contract to Dalian Hoffen
Biotechnique Co. Ltd. (“Dalian Hoffen”) with the consent of Premier, and Dalian
Hoffen has assumed all of the rights and obligations of Hoffen Global pursuant
to the 2006A Contract;

Now therefore, in consideration for the settlement of that certain civil
litigation known as Civil Action No. 12-003007, filed in the Thirteenth Judicial
Circuit of Hillsborough County, (the Florida Civil Action), and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Premier and Dalian Hoffen do hereby AMEND the 2006A Contract as
follows:

1. Except as modified by this Amendment, all provisions of the 2006A Contract
remain unchanged.

2. All references to Hoffen Global or HGL in the 2006A Contract shall be deemed
references to Dalian Hoffen.

3. Section 1.8 of the 2006A Contract shall be deleted in its entirety and
replaced with the following paragraph 1.8 as follows:

1.8 “Term” shall mean the period commencing upon the signing of this Agreement
and expiring one year (1) from date of signature, whereupon this Agreement shall
automatically terminate without further notice by either party to the other
unless this Agreement has been extended pursuant to the provision of Section 6.1
hereto.

 

Page 1 of 5



--------------------------------------------------------------------------------

4. Section 2.1 of the 2006A Contract shall be deleted in its entirety and
replaced with the following paragraph 2.1 as follows:

2.1 The Parties agree that Premier, or any of the subsidiaries of Premier
Exhibitions, Inc. shall have the exclusive rights to the territory of North
America and the Non-Exclusive rights to the rest of the world (except China and
Korea) to exhibit any and all polymer preserved human anatomical specimens
provided by and to the Parties to this amendment agreement and to present
exhibition of the specimens during the Term hereof, including any extensions of
the Term made pursuant to this Agreement.

5. Paragraph 2.1.1 shall be deleted in its entirety. There shall be no rights of
first refusal.

6. Paragraph 2.3 shall be deleted in its entirety and replaced with the
following paragraph 2.3 as follows:

2.3 The working name for the Exhibition shall be “Bodies… the Exhibition.”
Premier will agree not to exhibit the specimens of other providers under the
name “Bodies…. The Exhibition” which has been used for the marketing of Dalian
Hoffen’s specimens.

7. Paragraph 3.9 shall be deleted in its entirety and replaced with the
following Paragraph 3.9:

3.9 Premier shall have the right to refurbish, alter or otherwise modify
elements of the Display items or Specimens for use within an Exhibition. In this
event, the whole set of specimens sets will not be required to be maintained
together. Premier agrees, however, that it will not comingle the 2006A specimens
with any other specimens provided to Premier by other providers. Premier will
provide Dalian Hoffen periodic updates on the locations of the 2006A specimens.

8. Paragraph 3.12 shall be deleted in its entirety and replaced with the
following paragraph 3.12 as follows:

3.12 At the time of this Amendment, Premier leases two sets of Specimens from
Dalian Hoffen, one which is known as Specimen Set 2006A, which is the subject of
the 2006A Contract, and one known as Specimen Set 2006B, which is the subject of
the 2006B Contract, which is also being amended of even date with this same
provision. The Parties agree that not later than 30 days after the end of the
Term of this Agreement, or the Agreement known as Contract 2006B, whichever
termination shall first occur, Premier shall ship the first set of returned
specimens unconditionally to a port designated in advance by Dalian Hoffen, and
shall pay the commercially reasonable costs of such shipment. For the second set
of specimens returned, Dalian Hoffen will pay for the costs of the shipment.

 

Page 2 of 5



--------------------------------------------------------------------------------

9. Paragraph 4.4 shall be deleted in its entirety and replaced with the
following Paragraph 4.4:

4.4 Dalian Hoffen will provide to Premier all available original certification
documents and representations of the legal acquisition of any and all anatomical
specimens provided by and to the Parties herein under any and all agreements
between them related thereto including documents and / or representations that
all of the specimens died of natural causes, that none of the specimens had AIDS
or other contagious diseases, a donation certification from the donor if
available, photographs, video footage, and a certificate of origin. Dalian
Hoffen and Sui will produce all documents and information in its possession
(and/or in the possession of any of his agents or affiliates) related to its
procurement of the 2006A bodies and body parts.

10. Paragraph 4.8 shall be deleted and shall be replaced with the following
paragraph 4.8:

4.8 Once a year, Dalian Hoffen shall conserve or repair as applicable, any
specimens that require laboratory attention. Premier will reimburse Dalian
Hoffen’s staff for the actual travel expenses incurred once annually, including
hotel and $300 per day per person to maintain the specimens. Dalian Hoffen
agrees that all travel and related expenses shall be pre-approved by Premier,
such approval not to be unreasonably withheld, and will be paid within 21 days
of travel completion.

11. Paragraphs 5.3 shall be deleted in its entirety and replaced with the
following paragraphs 5.3, 5.3.1. 5.3.2 and 5.8 as follows:

5.3 Premier agrees to pay Dalian Hoffen and Dalian Hoffen agrees to accept a
payment of Five Hundred Eighty Thousand U. S. Dollars ($580,000) each year for
the term of this Agreement including all extensions thereof.

5.3.1 Payments will be made as follows: Each year during the term, Premier will
transfer quarterly payments of One Hundred Forty Five Thousand ($145,000) to
Dalian Hoffen’s designated account, less applicable U. S. withholding taxes. The
first quarterly payment will be due on March 1, 2013 with subsequent quarterly
payments due on June 1, September 1, and December 1, for so long as this
Agreement, as extended, shall remain in effect.

5.3.2 In addition to the compensation set forth in paragraphs 5.3 and 5.3.1
above, Premier shall pay Dalian Hoffen within 30 days of the end of each year or
option period, an amount equal to $1 per ticket for every ticket sold over
225,000 tickets per year, per contract. Premier will report attendance for its
exhibitions for specimen sets to Dalian Hoffen at the end of each month. For
purposes of this provision, the one year period will begin on the date of the
execution of this agreement.

5.8 If any payment is delayed for seven (7) days or more, such delay will be
deemed a material breach of this Agreement. Premier shall have the right to cure
this breach by making payment within seven (7) days of receiving written notice
by electronic mail to Premier’s counsel from Dalian Hoffen of the breach.

 

Page 3 of 5



--------------------------------------------------------------------------------

12. Paragraph 6.1 shall be deleted in its entirety and replaced with the
following paragraphs 6.1:

6.1 Premier is hereby granted six (6) annual options (the “Annual Option(s)”) to
extend the term of this Agreement for an additional period of one (1) year, each
(the “Extension Period”). Extensions will be deemed to have been exercised
unless Premier gives prior written notice to Dalian Hoffen 120 days prior to the
expiration of the term.

13. Paragraph 7.1 shall be deleted in its entirety. There shall be no options
except as set forth in this Amendment.

14. Paragraph 14.4 shall be deleted in its entirety and replaced with the
following paragraph:

14.4 See Section 3.12 of this Agreement.

15. Paragraph 16.3 shall be amended to add new notice information for the
parties as follows:

If to PREMIER: Premier Exhibitions, Inc., 3340 Peachtree Rd. Northeast, Suite
900, Atlanta, GA 30326.

If to DALIAN HOFFEN AND DR. SUI: No. 36 Guangyuan Street, Lushunkou Economic
Development Zone, Dalian, 116052, P. R. China.

16. Paragraph 16.16 “Governing Law and Choice of Venue” shall be deleted in its
entirety and replaced with the following paragraph 16.16:

16.16 This Agreement is made and shall be governed in all respects, including
validity, interpretation and effect, by the laws of the State of Georgia, USA,
without resort to its conflict of laws principles. Any legal action or
proceeding with respect to this Agreement shall be brought exclusively in the
U.S. District Court for the Northern District of Georgia or the Fulton County
Superior Court, and by execution and delivery of this Agreement, Dalian Hoffen
consents to formal service for any future dispute which arises under this
Agreement through Ezra B. Jones, III, or other appointed United States counsel.
Dalian Hoffen, Dr. Sui and Premier hereby accept for themselves and in respect
of their property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Dalian Hoffen, Dr. Sui and Premier hereby irrevocably waive,
in connection with any such action or proceeding: (i) trial by jury, (ii) any
objection, including without limitation, any objection to the laying of venue,
or based on the grounds of forum non- convien, which it may now or hereafter
have, to the bringing of any such action or proceeding in such respective
jurisdictions.

 

Page 4 of 5



--------------------------------------------------------------------------------

17. This agreement may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
document. A signature transmitted by facsimile or in PDF format by electronic
mail directly from an executing party shall be deemed to be an original
signature for all purposes.

Wherefore, the parties have set their hands and seals this 21st day of February,
2013.

 

Premier Exhibitions, Inc. By: /s/ Samuel S. Weiser Its: President and CEO

 

Dalian Hoffen Biotechnique Co. Ltd. By: /s/ Hong Jin Sui Its: President

 

Page 5 of 5